number release date january uil date cc el gl b2 bulletin no general litigation bulletin department of the treasury office_of_chief_counsel internal_revenue_service facts and circumstances fifth circuit declines to adopt universal tolling rule in a case involving whether successive bankruptcies toll the statute_of_limitations for collection the fifth circuit found not clearly erroneous the bankruptcy court’s factual determination that the debtor’s filing of three bankruptcy petitions in three years was not done in bad faith internal_revenue_service v stern aftr2d 5th cir date unpublished the debtor filed his first chapter petition in date but it was dismissed in july for failure to make payments a second petition followed in date which was dismissed in december the service assessed and taxes in early and the debtor entered into an installment_agreement after he defaulted he filed for chapter relief in date receiving a discharge in because the service did not qualify for any of the exceptions under b c sec_507 or a b ii the taxes were dischargeable the bankruptcy court declined to find that equitable_tolling applied under sec_105 because it determined the evidence did not support a finding of bad faith filings the district_court disagreed and permitted tolling however the fifth circuit reversed under its previous decision in re 19_f3d_163 5th cir the court indicated that equitable_tolling though not permitted under b c sec_108 might be allowed under sec_105 if circumstances warranted reviewing the facts here the fifth circuit found the bankruptcy court did not abuse its discretion in failing to find that equitable_tolling was warranted although the district_court viewed the facts differently this was insufficient to reverse the bankruptcy court’s ruling the fifth circuit determined bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code bankruptcy code cases automatic_stay sec_362 contempt for violation cases january bulletin no in re cohen bankr lexis bankr s d fla date - the bankruptcy court fined the service ten million dollars for repeated violations of the automatic_stay but permitted the government to purge its contempt by immediately releasing all tax_liens against the debtor the service argued that the court’s order of discharge did not specifically provide for release of liens and that its liens still attach to any abandoned or exempt pre-petition property the court found the debtor had no remaining pre-petition assets that the service knew its liens attached to nothing and that the court had entered earlier orders which required the service release its liens reciting a list of stay violations including failure to release liens and levies seizing tax refunds and sending collection notices on discharged taxes the court found the service had not acted in good_faith and so was subject_to contempt and damages bankruptcy code cases chapter confirmation of plan administrative gap taxes secured general unsecured taxes cram- down bankruptcy code cases determination of tax_liability sec_505 res_judicata determination by another court in re minkoff bankr lexis d kan date - debtor owed taxes and entered into a plea agreement where he was found guilty of filing a false tax_return the government pursuing civil remedies did not request restitution in the debtor filed for chapter bankruptcy disagreeing in his plan with the service’s classification of tax claims the bankruptcy court first determined that the judgment of criminal conviction for filing a false tax_return could not be given res_judicata or preclusive effect because it was not the same cause of action as an allowance of a claim in bankruptcy therefore the government was not limited to the amount claimed in the criminal trial for purposes of its proof_of_claim the court found the service entitled to gap interest on its unsecured priority claims including the priority unsecured portion of any undersecured secured claim after bifurcation if the property to which the service’s secured tax claim attaches is insufficient in value the court will bifurcate the claim into secured and unsecured portions if the unsecured portion is entitled to priority treatment under b c sec_507 such priority unsecured claim is also entitled to gap interest which is nondischargeable as to whether the plan could be confirmed over the service’s objections the court discussed several requirements under b c b and decided that an evidentiary hearing was necessary to resolve this issue bankruptcy code cases chapter confirmation of plan 240_br_705 bankr w d tex - debtor filed for chapter bankruptcy her spouse who did not file owed trust fund recovery penalty taxes under sec_6672 and the service filed a proof_of_claim in her bankruptcy based on the community_property in her bankruptcy_estate the bankruptcy court found that the service had a claim against the community_property as well as a nondischargeable lien against their homestead however although the court found the service had a claim against the debtor’s post-petition income as community january bulletin no property the court further found that under b c c the debtor could legitimately place the community claim of the service in a separate class of her chapter plan and provide that such a class receive no distribution bankruptcy code cases exceptions to discharge no late or fraudulent_returns mcdonald v united_states bankr lexis bankr e d mo date - debtor failed to file income_tax returns for until after the service prepared substitute returns and garnished his wages between and the time he filed bankruptcy in date the debtor claimed between eight and fourteen exemptions on his w-4 anticipating tax deductions for his mortgage and medical_expenses the government argued that his taxes should not be discharged because he willfully attempted to evade or defeat those taxes the bankruptcy court disagreed finding the debtor errors in completing his w-4s were due to ignorance and bad estimates rather than wilfulness unlike in re 177_br_628 e d mo the debtor here did not file false w-4s to avoid withholding nor was the debtor guilty of violating any_tax laws absent such conduct the court found the government had not met its burden_of_proof and the taxes were discharged bankruptcy code cases exceptions to discharge nonpecuniary loss penalties in re 240_br_917 bankr s d ga - tax debts owed pursuant to a restitution order resulting from criminal convictions for tax_evasion are nondischargeable as fines under b c a and because they are not tax penalties such debts are not subject_to the limitations of sections a a b bankruptcy code cases interest present_value computation in plan in re lambert 194_f3d_679 5th cir - in this state tax case the fifth circuit held that post-petition_interest on a tax_liability under b c a c accrues at the current market rate rather than the statutory rate set by the taxing authority in dicta the appellate court indicated that this decision also would apply to federal taxes bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code in re tarullo bankr lexis bankr n d n y date - the bankruptcy court found it clear from the language of the statute that b c sec_108 does not toll the running of the three year period provided by b c sec_507 a a i examining dicta from 7_f3d_1067 2d cir the court disagreed with the service that the appellate court favorably viewed suspension of the statute_of_limitations and resulting tolling of the priority period calculation of a debtor’s tax_liabilities under the bankruptcy code however the january bulletin no court found that b c sec_105 could be used to toll the priority period calculation and ordered the parties to provide any additional facts to support their equitable position bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code louisiana dept of revenue taxation v lewis jr u s app lexi sec_149 5th cir date - this case discusses when a state tax is assessed for purposes of tolling and discharge under b c a a the fifth circuit following 961_f2d_1423 9th cir agrees that a tax is assessed when a taxing authority’s determination of tax_liability becomes final for a federal tax this occurs when the service makes a notation in the records of the secretary this also is when the secret tax_lien arises in this case the louisiana taxing authority selected one of three assessment procedures in error it should have selected a different process under the facts which became subject_to collection by distraint and sale and so was final within days prior to the debtor’s filing bankruptcy the tax thus was not dischargeable the debtor argued that the court should have considered the correct assessment process which would have occurred beyond the day window but the appellate court found the process actually used by the state gave the taxpayer additional rights and due process because the taxpayer was not prejudiced by the assessment process and controlled the timing of filing his bankruptcy the procedure actually followed by the state was dispositive damages suits for against u s unauthorized collection sec_7433 suits against the u s or employees tort suits ludtke v united_states u s dist lexis d conn date - taxpayer was assessed with unpaid corporate taxes under the trust fund recovery penalty sec_6672 in turn the taxpayer brought suit against the service under sec_7433 claiming that the service did not maximize revenues in selling corporate property and wrongfully assessed the responsible_person taxes against him the district_court dismissed the suit finding that sec_7433 confers jurisdiction only to the taxpayer against whom collection efforts were directed although acknowledging that the service’s collection efforts harmed the taxpayer personally the court was constrained by the plain language of the statute judicial precedent and the narrow exceptions to sovereign immunity to find that because the collection activity was directed at the corporate assets and because the taxpayer did not allege that the service intentionally or recklessly violated the code or the regulations the taxpayer’s suit did not fall within the scope of sec_7433 decedent’s estates collection procedures liability of fiduciary notice priority insolvency u s c january bulletin no little v united_states 113_tc_31 u s tax ct lexi sec_59 t c date - decedent’s friend agreed to act as personal representative and relied on estate’s attorney that no estate_taxes were due he paid other creditors and distributed most of the remaining assets to decedent’s beneficiaries when an accountant reviewed the estate’s administration it was discovered that no tax returns had been filed the personal representative then tried to submit an offer_in_compromise but it was rejected and the service imposed liability against the representative under the insolvency act u s c b the court held that because the personal representative who had no previous experience in estate administration had reasonably relied in good_faith on erroneous legal advice that no taxes were due he would not be liable under section b summonses defenses to compliance privileges attorney-client united_states v ackert u s dist lexis d conn date - on remand from 169_f3d_136 2d cir the lead case of the march gl bulletin the government sought release of the in_camera deposition transcript of ackert a principal in an investment banking firm which pitched a tax_shelter to the taxpayer although the court found there was a presumption towards release of judicial documents such as the deposition transcript here the court still refused to release the transcript the court found more persuasive the taxpayer’s argument that the government sought to use the transcript in a related tax_court proceeding and could not obtain the transcript under tax_court rule a the court did order that the government could enforce its summons against ackert but intimated that the taxpayer could still raise an objection of attorney-client_privilege although not of work-product_doctrine because no litigation was pending at the time ackert and the taxpayer spoke summonses third party summonses right to intervene or proceeding to quash shisler v united_states u s app lexis 6th cir date - sixth circuit dismisses taxpayer’s petition to quash third-party_recordkeeper summonses because the petition was not filed within days after notice the service issued summonses to the taxpayers’ bank on may and and sent notice of this to the taxpayers the same day by certified mail the taxpayers did not file their petition to quash until may the sixth circuit first found that submission of the certified mailing receipts into evidence was sufficient to prove the dates of mailing rejecting the taxpayers’ contention that the service also produce a statement by the person that actually mailed the notices and the postal service’s date stamp the appeals court next rejected taxpayers’ request for equitable_tolling since the taxpayers did not allege a defective summons or trickery by the service induced them to miss the deadline no factual basis existed for equitable relief finally the sixth circuit rejected the taxpayer’s argument that fed r civ p e gave them an additional three days to file transferees fraudulent_conveyances fraud actual january bulletin no united_states v green u s app lexis 3rd cir date - affirming the district_court the third circuit found the taxpayer fraudulent conveyed real_estate to his wife without adequate_consideration the taxpayer argued that under the pennsylvania uniform fraudulent conveyance act evidence of solvency rebuts the presumption of actual fraud although the appellate court agreed that pennsylvania law was not uniform it found the clear trend was towards evaluating all of the circumstances surrounding a potentially fraudulent transfer where there is clear_and_convincing evidence of inadequate consideration as in this case solvency is not a consequential factor 7kh cid iroorzlqj cid pdwhuldo cid zdv cid uhohdvhg cid suhylrxvo cid xqghu cid cid cid cid cid cid cid cid cid cid cid chief_counsel_advice revocation of release and reinstatement of tax_liens date cc el gl br1 gl-604191-99 uilc memorandum fordelaware-maryland associate district_counsel from alan c levine chief branch general litigation this responds to your request for advice dated date this document is not to be cited as precedent issue whether the internal_revenue_service the service could revoke a release of notices of federal_tax_lien such that the liens are reinstated and reattach to the prepetition property of the above-named debtor in a chapter bankruptcy case where following the release abatements were made of the underlying tax assessments conclusion the abatements made in this case were made pursuant to the authority of sec_6404 accordingly the tax_liability may only be reestablished on the books of the january bulletin no service through the statutory and regulatory procedures for making a new assessment because the taxes at issue were discharged in bankruptcy however new assessments would be prohibited by the discharge injunction without valid assessments the release of liens in this case cannot be revoked and the liens cannot be reinstated facts the facts as you have provided them are as follows the debtor filed a chapter bankruptcy petition on the debtor filed an adversary proceeding to determine whether certain tax_liabilities were dischargeable on date b an agreed order was entered that provided in part that the debtor’s income_tax liabilities for the year a and year b tax years were dischargeable but that the service’s tax_liens for those years remained attached to any prepetition exempt or abandoned property of the debtor following the entry of the agreed order the service took the following actions date c the lien was released date d the liabilities for year a and year b were abated date e the abated assessments were reinstated date f the release of lien was revoked date g a new lien was filed the history notes maintained by special procedures clearly state that the periods at issue are dischargeable but that the tax_lien remains attached to any exempt or abandoned prepetition property apparently the technician who carried out the abatement and lien release did not understand the implications of such actions given the law as restated in the agreed order law and analysis bankruptcy code sec_522 provides that exempt_property is generally not liable for a prepetition debt except where such debt is secured_by a properly filed tax_lien accordingly where a notice_of_federal_tax_lien is on file before the petition is filed it may be possible to collect the dischargeable tax_liabilities from prepetition assets that were exempted or abandoned in the bankruptcy see in re 901_f2d_744 9th cir in the present case however the lien from which this in rem post-discharge collection authority is derived was released and the associated assessments were abated you opine that the service employee who took these actions misunderstood the legal authority to take further collection action with respect to the discharged liabilities the assessments were subsequently reinstated and the release of the lien was revoked pursuant to the authority of sec_6325 you now question whether by taking these actions the service has revived its ability in this case to effectuate post-discharge collection from the debtor’s exempt_property as you note the authority to revoke a release of lien under sec_6325 presupposes the existence of a valid assessment to support the reinstated lien january bulletin no accordingly the validity of the revocation of release in the present case is contingent upon whether or not the abated assessments could be reinstated in a prior memorandum from this office dated date a copy of which is attached we concluded that where the service reduces the assessed balance on tax modules for discharged taxes to zero such as was done in the present case such action generally constitutes an abatement pursuant to the authority of sec_6404 sec_6404 provides that t he secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof if the secretary determines under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due the date memorandum further provides this office’s position that once an abatement has been made pursuant to the authority of sec_6404 the taxpayer’s liability may only be reestablished on the books of the service by making a new assessment in cases of taxes discharged in bankruptcy however such as in the present case the making of a new assessment is prohibited by the discharge injunction courts have recognized that an attempted abatement made due to employee error is not a valid abatement such that the assessment may be revived or reinstated without the necessity for a new assessment in in re 99_f3d_740 5th cir the court noted that as a general_rule if the service decides to reimpose a validly abated assessment it must make a new assessment within the relevant statutory period under the facts of bugge the tax was abated in full because the revenue_officer erroneously thought that the tax had been double counted in the computer and requested abatement of the duplicative tax the court held therefore that no valid abatement occurred because abatement was not authorized under sec_6404 in concluding that the purported abatement was ineffective the court in bugge emphasized that there was no statutory authority to make an abatement this was a purely accidental and unintended processing error the court also distinguished the facts of bugge from cases in which an error in judgment was made and there was a conscious decision to abate the tax_liability id pincite see also range v united_states u s t c big_number s d tex court in dicta limited bugge to its facts citing its holding as based upon lack of statutory authority 311_fsupp_1184 s d n y abated assessment can be reinstated if abatement was ordinary clerical or bookkeeping error distinction made where the abatement is based upon a substantive reconsideration of the tax_liability we do not consider the bugge opinion to provide support for an argument that the assessments in the present case may be reinstated we do not think that the technician’s error in abating the assessments constitutes the type of error contemplated by bugge primarily as previously discussed the abatement was made pursuant to the statutory authority in sec_6404 furthermore this was not an accidental or unintended error but a conscious decision to abate the taxes albeit one based upon bad judgment and a misunderstanding of the law the fact that the agreed order entered by january bulletin no the court expressly provides that the liens for year a and year b remained attached to certain prepetition property does not provide separate authority for reinstatement of the assessments as you note this provision merely restates the law we consider the bugge opinion to be a narrow opinion which should be limited to its facts accordingly we conclude that the abatements made in this case should not have been reinstated the release of the liens for the year a and year b tax years should not have been revoked thus there is no authority for the service to take post-discharge collection action against the debtor’s prepetition property in this case revocation of releases of self-releasing notices of federal_tax_lien date cc el gl br1 gl-805204-99 uilc memorandum for rocky mountain district_counsel from chief branch general litigation cc el gl br1 alan c levine subject revocation of releases of self-releasing notices of federal_tax_lien this responds to your request for advice dated date this document is not to be cited as precedent issues whether the release of a federal_tax_lien pursuant to sec_6325 extinguishes the underlying tax_liability under what circumstances can a certificate_of_release_of_lien be revoked and the lien reinstated conclusions the release of lien extinguishes the federal_tax_lien but does not in and of itself extinguish the underlying tax_liability a certificate_of_release_of_lien may be revoked when issued erroneously or improvidently the self-releasing lien is a long-utilized device and the automatic release provision has been treated by the internal_revenue_service and recognized by the courts as the equivalent of the issuance of a certificate of release accordingly the january bulletin no automatic release of a self-releasing lien has the same conclusive effect described in sec_6325 the automatic release may also therefore be deemed to be issued erroneously or improvidently under circumstances further described below and may be reinstated under those circumstances pursuant to sec_6325 law and analysis sec_6321 provides that i f any person liable to pay any_tax neglects or refuses to pay the same after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the federal_tax_lien arises upon the date of assessment and continues until the liability for the amount so assessed is satisfied or becomes unenforceable by reason of lapse of time sec_6322 sec_6325 provides that the secretary shall issue a certificate of release of any lien when the liability for the amount assessed is fully satisfied or legally unenforceable or when a bond is accepted conditioned upon payment of the amount assessed sec_6325 is therefore the counterpart to section 6322-when the duration of the lien has run that lien must be released sec_6325 further provides that where a certificate of release is issued pursuant to this section and is filed in the same office as the notice_of_federal_tax_lien to which it relates such certificate is conclusive that the lien referred to in such certificate is extinguished thus third parties may rely upon a filed certificate of release as evidence that a particular lien no longer exists sec_6325 additionally provides that where a certificate of release is issued erroneously or improvidently the secretary may revoke such certificate and reinstate the lien the reinstated lien shall have the same force and effect as of such date as a lien imposed by sec_6321 sec_6325 the filing of a notice of revocation does not reinstate the lien retroactively rather the priority of the lien dates from that filing see sec_301_6325-1 sec_301_6325-1 example see also 793_fsupp_994 d col the internal_revenue_service the service generally uses a self-releasing lien to effectuate a certificate of release all federal_tax_lien notices filed after date are self-releasing in addition to serving the function of protecting the government’s priority against other creditors of the taxpayer a self-releasing lien serves as a certificate of release after the expiration of the statutory period for collection the form used by the service to file a notice_of_federal_tax_lien provides that unless notice of lien is refiled by the date specified this notice shall on the day following such date operate as a certificate of release as defined in sec_6325 courts have recognized the authority of the service to utilize the self-releasing lien as an effective certificate of release see municipal trust and savings bank v united_states f 3d january bulletin no 7th cir reh’g denied u s app lexis 7th cir 59_f3d_1571 ndollar_figure 11th cir 205_br_668 bankr d mass effect of release of lien upon underlying liability it has always been the position of this office that the effect of a certificate of release whether by self-releasing lien or otherwise is to extinguish the tax_lien itself and not merely to rescind the notice of tax_lien we have not previously addressed the issue of the effect of a certificate of release upon the underlying tax_liability the distinction may be illustrated in the following hypothetical a self-releasing lien is filed which states that it will operate as a certificate of release if notice of lien is not refiled by the date of the running of the 10-year statutory collection_period an event occurs such as the taxpayer’s bankruptcy which tolls the 10-year period the service fails to refile however a new notice of lien which reflects the new date for expiration of the collection_period and the lien self-releases on the original date provided accordingly the notice on file operates as a certificate of release which may be relied upon by third parties as conclusive evidence that the lien has been extinguished however the collection_period remains open and the tax_liability has not been satisfied we conclude that the release of the lien in and of itself does not extinguish the taxpayer’s personal liability for the tax we have found no authority for the position that the release of a lien has any impact on the liability to the contrary there is specific authority for the position that a certificate of release while conclusive that the lien is extinguished does not conclusively establish that the underlying tax_liability is not owed or has been paid see urwyler v united_states ustc big_number at big_number e d cal 23_tc_565 aff’d 231_f2d_8 5th cir 50_f2d_887 1st cir cert_denied 284_us_673 see also in re 104_f3d_1198 10th cir distinguishing the liability for tax from the assessment revrul_85_67 1985_1_cb_364 same in re 181_br_358 bankr s d ill distinguishes determination of the tax_liability and collection of the tax as two distinct steps in the taxation process the argument that the release of a lien extinguishes the tax_liability is also inconsistent with other aspects of sec_6325 sec_6325 provides that in addition to when the liability is satisfied or unenforceable the service is authorized to release the lien upon acceptance of a bond clearly in this scenario the lien may be released but the liability remains until paid or unenforceable it would be incongruous to assert that a release of lien under sec_6325 extinguishes the underlying liability but a release of lien under sec_6325 does not in addition f provides the service with the authority to revoke a certificate of release and reinstate the lien in certain circumstances by mailing and filing notice of the revocation conceptually the argument that the liability is extinguished upon issuance of a certificate of release seems inconsistent with our authority to make such a revocation without having to reassess the january bulletin no liability see also william d elliot federal tax collection liens and levies pincite prentice hall citing sec_301_6325-1 for the statement that w hen a lien is released however the underlying tax_liability is not extinguished until the tax has been paid in full or the statutory period for collection of the tax expires accordingly we conclude that the release of a lien does not necessarily establish that the tax_liability has been extinguished the fact that the service uses self-releasing liens inherently means that in certain cases liens will be extinguished prematurely under the facts of the hypothetical for example the self-releasing lien operates as a certificate of release and conclusively extinguishes the lien but because the tax_liability has not been satisfied and has not become unenforceable by lapse of time the tax_liability is not extinguished we next address whether the prematurely extinguished lien can be reinstated revocation of certificate of release as previously discussed the service has utilized the self-releasing lien since and courts have recognized the validity of this device to operate as a certificate of release in other words the operation of the self-release mechanism equates with the issuance of a certificate of release for purposes of sec_6325 see eg municipal trust and savings bank v united_states supra accordingly the operation of the self-release mechanism is conclusive that the underlying lien is extinguished pursuant to sec_6325 also as previously discussed the statutory authority to revoke a certificate of release is found in sec_6325 sec_6325 authorizes the service to revoke a certificate of release and reinstate the lien where the certificate of release was issued erroneously or improvidently we recognize that in one sense a self-releasing lien which self-releases under facts such as those described in the hypothetical was not issued erroneously or improvidently because the mechanism for automatic release was issued simultaneously with the filing of the notice of lien this interpretation is inconsistent with the position previously described however that the self-release of a lien itself operates as the issuance of a certificate of release for purposes of sec_6325 and is conclusive that the underlying lien is extinguished it would be inconsistent to assert that the self-release of a lien operates as the issuance of a certificate of release for purposes of determining the conclusive effect of such certificate under sec_6325 but does not constitute the issuance of a certificate of release for purposes of revocation of such certificate under sec_6325 the question remains whether the issuance of the certificate of release pursuant to a self-release can be considered erroneous or improvident more specifically under the facts of the hypothetical may the service’s acts of negligent omission in failing to timely refile the notice of the lien with the correct extended collection_period date be considered the erroneous or improvident issuance of a certificate of release january bulletin no we consider the terms erroneously or improvidently to cover the universe of possible errors both of omission and commission a wrongful release of a self-releasing lien does not occur simply because time elapses it is the result of some failure to act properly and timely the third college edition of webster’s new world dictionary defines improvident as failing to provide for the future the failure to act properly and timely to refile a lien so as to preserve the future efficacy of the lien is thus erroneous and improvident there is little guidance from the courts on what constitutes the sort of error or improvidence permitting the government to revoke a release under sec_6325 however courts have generally not focused upon whether a premature filing of a certificate of release is erroneous or improvident but have just looked at whether or not the lien should have been released see 839_fsupp_1321 n c d ill aff’d without discussion of this p49_f3d_340 7th cir release of lien for liability already paid in erroneous refund case was not erroneous because the service had to sue to collect such refund rather than treat the originally assessed liability as unpaid united_states v peterson u s t c big_number w d wash lien erroneously released where the service determined that taxes were discharged in bankruptcy without considering whether the taxes were still collectible from certain assets 793_fsupp_994 d colo court acknowledged that lien was released prematurely and that such release could be revoked without discussing whether such release was erroneous or improvident it has always been the business practice of the service to file a notice of revocation in the case of a self-releasing lien which prematurely releases under facts such as those in the hypothetical see irm revocation of certificates cch this practice has been expressly approved by this office in addition the ability of the service to revoke self-releasing liens has been recognized by the courts see municipal trust and savings bank v united_states supra pincite in re cole supra pincite the self-releasing lien program has long been recognized as valuable and cost-effective for the service the effectiveness of self-releasing liens would be undermined if the premature release of those liens could never be revoked we would not reverse the long-standing business practice of the service endorsed by this office that self- releasing liens that release prematurely may be reinstated by filing notices of revocation to summarize the fact that a certificate of release has been filed does not establish that the underlying tax_liability is extinguished a notice of revocation of the certificate of release can and should be filed whenever the certificate of release was issued erroneously or improvidently a self-releasing lien that self-releases while the collection_period remains open is issued erroneously or improvidently january bulletin no bankruptcy court jurisdiction over relief from joint_and_several_liability under sec_6015 date cc el gl br2 gl-607811-97 uilc memorandum for district_counsel north florida district jacksonville from subject gary d gray assistant chief_counsel general litigation bankruptcy court jurisdiction over relief from joint_and_several_liability under sec_6015 this memorandum responds to your request for advice dated date this document is not to be cited as precedent issue does a bankruptcy court have jurisdiction over relief from joint_and_several_liability under sec_6015 conclusion the bankruptcy court has jurisdiction to consider relief from joint_and_several_liability under subsections b and c of sec_6015 even if the taxpayer has not filed an administrative request for relief with the service the bankruptcy court does not have jurisdiction to consider equitable relief under subsection f since this is within the sole discretion of the service and is not reviewable by any court facts taxpayer a debtor in a bankruptcy case has asserted she is entitled to relief from joint_and_several_liability under sec_6015 the taxpayer has not previously raised sec_6015 administratively with the service you have questioned whether the bankruptcy court has jurisdiction to consider this matter the argument can be made that sec_6015 requires that a taxpayer first request relief administratively from the service and that sec_6015 only permits review of service administrative determinations in the tax_court or in the district_court or court of claims if refund suits are filed arguably this scheme does not provide the bankruptcy court with jurisdiction to consider relief under sec_6015 law and analysis i background a relief from joint_and_several_liability january bulletin no sec_3201 of the internal_revenue_service restructuring and reform act of rra added sec_6015 which offers individuals three options for relief from liability for taxes for which they are jointly and severally liable under sec_6013 sec_6015 referred to as innocent spouse relief which is an expanded version of the innocent spouse relief available prior to the rra under sec_6013 permits an individual to elect relief from liability with respect to understatements of tax on the joint_return that are attributable to the non-electing spouse relief is available if the individual establishes that he or she did not know and had no reason to know of the understatement and it is inequitable to hold such individual liable for the deficiency attributable to the understatement sec_6015 referred to as allocation of liability provides an alternative ground for obtaining relief from joint_and_several_liability this provision permits an individual if the spouses are no longer married are legally_separated or have not lived together for the entire month-period prior to the election to elect to have that individual’s liability for a deficiency limited to items which would be allocable to that individual if the spouses had filed separate returns sec_6015 referred to as equitable relief permits the secretary to relieve an individual of liability for any unpaid tax or any deficiency pursuant to procedures prescribed by the secretary if relief is not available under subsections b or c and it is inequitable to hold the individual liable subsection f is the only provision of sec_6015 which permits relief in the case of an underpayment_of_tax which is not a deficiency eg the correct amount is reported on the return but the tax is not fully paid the service has issued interim guidance for equitable relief under subsection f effective date notice_98_61 1998_51_irb_13 section dollar_figure contains the threshold conditions for equitable relief which includes the condition that relief is not available to the individual under sec_6015 or c section dollar_figure lists the circumstances under which equitable relief will ordinarily be granted these circumstances include an unpaid liability on a joint_return the individual is no longer married is legally_separated or has not lived with the other spouse for months the individual did not know and had no reason to know that the tax would not be paid and the individual would suffer undue_hardship if relief were not granted section dollar_figure applies to individuals who meet the threshold conditions of section dollar_figure but who do not qualify for relief under sec_3 these individuals may qualify for relief if taking into account all facts and circumstances it is inequitable to hold the individual liable for the unpaid liability or deficiency section dollar_figure contains a non-exhaustive list of factors to be considered in granting relief under sec_3 factors weighing in favor of relief include the individual requesting relief is separated the individual will suffer hardship if relief is not granted the individual was abused by the other spouse and the other spouse has a legal_obligation to pay the liability pursuant to a divorce decree or agreement factors weighing against relief include that the liability is attributable to the individual the individual had january bulletin no relief from liability under subsections b and c is only available if an individual makes an election not later than two years after the commencement of collection activities occurring after date with respect to the individual making the election sec_6015 sec_6015 rra g sec_6015 does not specify any period for filing for equitable relief under subsection f however the service has imposed a two-year time limitation for filing requests for equitable relief under sec_6015 see notice_98_61 sec_3201 of the rra requires the secretary to develop a separate form for applying for relief under sec_6015 the service has developed form_8857 which permits the taxpayer to elect relief under each of the three subsections of sec_6015 announcement sec_6015 provides for tax_court review of requests for relief under subsections b or c if the electing spouse files a petition during the 90-day period beginning on the date that the secretary mails by certified or registered mail a notice to the electing spouse of the secretary’s determination if a notice_of_determination is not mailed within months after the election is filed the spouse may file a tax_court petition at any time after the 6-month period and before the close of the 90-day period if the taxpayer brings a suit_for_refund the tax_court loses jurisdiction to the extent the district_court or court of federal claims acquires jurisdiction over the taxable years and the district_court or court of federal claims acquires jurisdiction over the innocent spouse issues sec_6015 sec_6015 does not provide for any_tax court review of the service’s determinations as to equitable relief under sec_6015 b bankruptcy court jurisdiction sec_505 of the bankruptcy code gives a bankruptcy court jurisdiction to determine the amount and validity of a debtor’s taxes see 74_f3d_906 9th cir cert_denied 517_us_1192 930_f2d_1132 6th cir 895_f2d_921 3d cir sec_505 states knowledge or had reason to know of the liability the individual has significantly benefitted from the unpaid liability beyond normal support and the individual has a legal_obligation pursuant to a divorce decree or agreement to pay the liability id pincite a taxpayer can only bring a suit_for_refund with respect to relief under subsection b since credits and refunds are only permitted with respect to subsections b and f sec_6015 and as discussed in this memorandum relief under f is not reviewable by a court january bulletin no except as provided in paragraph of this subsection the court may determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction b c sec_505 this provision is described in the legislative_history as permitting a determination by the bankruptcy court of any unpaid tax_liability of the debtor s rep 95th cong 2d sess reprinted in u s c c a n sec_505 however provides that the bankruptcy court has no jurisdiction where there has been a prior judicial determination as to the merits of the tax_liability or with respect to the right of the estate to a tax_refund before the government has the opportunity to administratively consider a request for a tax_refund see baker supra f 3d pincite the automatic_stay prohibits the commencement or continuation of a proceeding before the tax_court concerning the debtor after the filing of a bankruptcy petition b c sec_362 the filing of a bankruptcy petition has the effect of giving the bankruptcy court concurrent jurisdiction with the tax_court over issues involving the debtor’s tax_liability because the bankruptcy court can lift the stay of tax_court proceedings in its discretion the bankruptcy court has the power to decide in which court the tax issues will be litigated see 974_f2d_514 4th cir cert 507_us_945 the purpose of this broad grant of jurisdiction to the bankruptcy court is to allow the bankruptcy court to resolve all tax disputes necessary for the efficient administration of the estate 210_br_200 bankr m d fla in re 181_br_756 s d n y congress wanted to provide a forum for the quick resolution of disputed tax claims in order to avoid any delay in the conclusion of this provision states the court may not so determine - a the amount or legality of a tax fine penalty or addition_to_tax if such amount or legality was contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction before the commencement of the case under this title or b any right of the estate to a tax_refund before the earlier of - i days after the trustee properly requests such refund from the governmental_unit from which such refund is claimed or ii a determination by such governmental_unit of such request b c sec_505 january bulletin no the administration of the estate stevens supra br pincite 45_br_137 bankr s d fla ii legal analysis as previously discussed sec_6015 affords three types of relief innocent spouse relief under subsection b allocation of liability under subsection c and equitable relief under subsection f we first discuss relief under subsections b and c if a debtor taxpayer is entitled to relief from liability under subsections b or c then this will reduce the debtor’s tax_liability we thus conclude that a bankruptcy court’s determination as to relief under sec_6015 and c just like any other issue affecting the amount of the taxpayer’s tax_liability is a determination regarding the amount or legality of any_tax under sec_505 and is within the bankruptcy court’s jurisdiction the argument has been made however that because sec_6015 specifically gives the tax_court jurisdiction over sec_6015 and c relief but does not confer similar jurisdiction on the bankruptcy courts this precludes bankruptcy courts from obtaining jurisdiction this argument however ignores the fact that sec_505 is a general grant of jurisdiction to bankruptcy courts of jurisdiction over all matters concerning the amount or legality of the debtor's tax_liability see eg wilson supra 783_f2d_1546 11th cir bankruptcy court jurisdiction is not dependent on a specific grant of jurisdiction in the internal_revenue_code in contrast the tax_court is a court of limited jurisdiction and it can exercise its jurisdiction only to the extent authorized by congress 96_tc_895 85_tc_527 in order to deprive a bankruptcy court of jurisdiction sec_6015 would have to be interpreted as an implied partial repeal of sec_505 however it is a general_rule of statutory construction that repeals by implication are not favored unless the intent to repeal is clear and express 480_us_522 am jur 2d statutes 2d ed there is no indication in sec_6015 that congress intended to withdraw jurisdiction from bankruptcy courts over relief from joint_and_several_liability the general_rule of concurrent bankruptcy court and tax_court jurisdiction over tax matters should apply with respect to sec_6015 to the same extent as it would with any other internal_revenue_code provision for example the tax_court only acquires jurisdiction to determine the taxpayer’s deficiency upon the filing of a proper tax_court petition by the taxpayer after the service issues a notice_of_deficiency sec_6213 and only acquires jurisdiction to review the service’s determination as to whether the taxpayer is entitled to sec_6015 relief when the taxpayer files a proper petition from such determination under sec_6015 january bulletin no as previously discussed the purpose of the broad grant of jurisdiction to bankruptcy courts is to permit bankruptcy courts to efficiently resolve all matters affecting the estate consistent with this purpose if the debtor contests the service’s tax claim on the ground that she is entitled to relief pursuant to sec_6015 and c it is critical that the bankruptcy court have jurisdiction over subsections b and c in order to resolve all of the issues involving the debtor’s tax_liability we thus cannot argue that the lack of an express grant of authority in sec_6015 precludes the bankruptcy court from having jurisdiction over sec_6015 and c relief the argument has also been made that sec_6015 requires that the taxpayer exhaust administrative remedies within the service before the bankruptcy court can have jurisdiction over any matter concerning sec_6015 relief while it is true that exhaustion of administrative remedies is a jurisdictional prerequisite to obtain tax_court review of the service’s final_determination as to relief under sec_6015 see tax_court rule this is merely a restriction on tax_court review of the service’s final_determination and does not affect bankruptcy court jurisdiction in any case our position is that the administrative request and issuance by the service of a final_determination under sec_6015 or failure to rule thereon are not jurisdictional prerequisites for the tax_court to consider relief from joint_and_several_liability in a proceeding commenced in response to a notice_of_deficiency pursuant to sec_6213 as was possible with pre-rra innocent spouse issues raised under sec_6013 a petitioner can raise sec_6015 in a deficiency case a petitioner can raise sec_6015 in a deficiency case even if such case was filed before the enactment_date date since sec_6015 applies to unpaid liabilities for taxes arising on or before the date of enactment while sec_6015 and c require an election to be made this can take any number of forms including tax_court pleadings or other writings not necessarily a form_8857 we conclude that a taxpayer can raise sec_6015 relief in bankruptcy court without following the administrative procedures in sec_6015 just as a taxpayer can raise sec_6015 relief in a tax_court deficiency as a general matter limitations on tax_court jurisdiction are not applicable in bankruptcy court for example the tax_court cannot review a tax_liability until the service has first made an administrative determination by issuing a notice_of_deficiency sec_6213 in contrast the bankruptcy court is under no such restriction it can determine the amount or legality of any_tax regardless of the administrative stage of the service’s consideration of the tax_liability the service may estimate taxes on a proof_of_claim where no returns have been filed and an audit has not been commenced see eg 36_f3d_996 10th cir there is no question that the bankruptcy court has jurisdiction to determine such tax_liabilities if a party objects to the proof_of_claim see generally 974_f2d_514 4th cir january bulletin no proceeding commenced pursuant to sec_6213 without following those administrative procedures we also note that as previously discussed sec_505 contains an express exhaustion of administrative remedies requirement with respect to refunds a similar provision in sec_505 would be necessary to deprive the bankruptcy court of jurisdiction over sec_6015 relief prior to a determination by the service there are limitations to bankruptcy court jurisdiction over sec_6015 and c relief first the requirement of sec_6015 and c b that the taxpayer must file for relief no later than two years after the secretary has begun collection activities with respect to the taxpayer must apply if the issue is raised for the first time in the bankruptcy case since the taxpayer is not entitled to sec_6015 relief unless that requirement is met the date that the taxpayer raises the sec_6015 issue in the bankruptcy court should be considered the time the election is made for purposes of the two-year period our office’s position is that collection activity does not commence for purposes of the two-year period until the service makes an actual levy against property in which the electing spouse has an interest or files a suit or a claim in a judicial proceeding eg a proof_of_claim against the electing spouse second the requirements of sec_505 apply the debtor cannot raise relief from joint liability if the tax_liability was previously contested and adjudicated pursuant to sec_505 see baker supra note however that sec_6015 provides that in the case of an election under subsection b or c a prior final tax_court decision for the same taxable_year for which relief is requested shall be conclusive except with respect to qualification for relief which was not an issue in the prior tax_court proceeding this exception to res_judicata for relief from joint liability does not apply if the tax_court determines that the individual participated meaningfully in the prior tax_court proceeding although this provision appears to have been drafted with tax_court jurisdiction in mind when the bankruptcy court is considering relief from joint liability it is acting as an alternative forum to the tax_court and thus the same res_judicata exception applicable in tax_court should apply to the bankruptcy court we thus conclude that the sec_6015 exception permits a debtor to raise relief in bankruptcy court under subsections b or c despite a prior final tax_court decision unless the bankruptcy court determines that the debtor participated meaningfully in the prior tax_court proceeding while we conclude that the bankruptcy court has jurisdiction over relief under subsections b and c we conclude that the bankruptcy court does not have jurisdiction to consider equitable relief under subsection f sec_6015 states that the secretary may relieve such individual of such liability emphasis added which indicates that equitable relief can only be granted by the secretary since the word may rather than shall is used this also indicates that the secretary can decide whether or not to grant relief in the secretary’s sole discretion in contrast sec_6015 states that the individual shall be relieved of liability and sec_6015 january bulletin no states that the individual’s liability shall not exceed the portion of such deficiency properly allocable to the individual under subsection d sec_6015 does not provide for any review of the service’s determination as to equitable relief under subsection f sec_6015 only permits a petition to be filed with the tax_court in the case of an individual who elects to have subsection b or c apply we conclude that the fact that the tax_court was not provided any jurisdiction over subsection f relief reflects congressional intent that the service’s determination as to equitable relief is within its sole discretion and not reviewable by any court when a bankruptcy court is determining the amount or legality of a tax under sec_505 it is acting in place of the normal judicial forum for tax controversies eg tax_court since the tax_court does not have jurisdiction over equitable relief the bankruptcy court should be similarly precluded from considering equitable relief although we conclude that the bankruptcy court has jurisdiction over sec_6015 and c relief to avoid unnecessary litigation and to ensure uniformity in granting relief any debtor requesting relief in a bankruptcy case should be urged to file an administrative request for relief with the service and to agree to a postponement of any proceedings to permit the service sufficient time to consider the request and make a determination one major advantage of administrative consideration to the taxpayer is that the service will have the opportunity to consider equitable relief under sec_6015 which cannot be considered by the bankruptcy court additionally administrative consideration will assist in the development of a record regarding entitlement to relief thus when sec_6015 is raised in bankruptcy court the service should attempt to have the matter administratively resolved before the bankruptcy court considers the issue in conclusion our position is that a bankruptcy court does have jurisdiction to consider relief under sec_6015 and c even in the absence of an administrative request for relief although the service should urge debtors to file administrative requests for relief and request bankruptcy courts to defer consideration of the issue until after the service makes a determination our position is also that the bankruptcy court has no jurisdiction to consider equitable relief under sec_6015 since the granting of such relief is within the sole discretion of the service and is not reviewable by a court finally one additional issue which may arise in a bankruptcy court case in which the debtor raises sec_6015 relief is the ability of the non-debtor spouse to participate and the bankruptcy court’s jurisdiction over the other spouse’s tax_liability sec_6015 provides for notice to and participation by the other spouse in administrative and tax_court proceedings sec_6015 g there is no comparable statutory authority which would permit a non-debtor spouse to have notice of and to participate in a bankruptcy case where the debtor seeks sec_6015 relief arguably unless the non-debtor spouse is a creditor of the debtor the non-debtor spouse has no right to participate in the bankruptcy case january bulletin no insofar as the bankruptcy court permits a non-debtor spouse to participate the question arises whether the bankruptcy court has jurisdiction to determine the non-debtor spouse’s entitlement to sec_6015 relief our office’s position is that a bankruptcy court has no jurisdiction over the tax_liability of a non-debtor and thus has no jurisdiction to determine the entitlement of a non-debtor spouse to sec_6015 relief see 904_f2d_477 9th cir in re brandt airflex corp 904_f2d_477 2d cir 783_f2d_1546 11th cir federal_tax_lien recission of sale date cc el gl br1 gl-809790-99 uilc memorandum for associate district_counsel southern california district from alan c levine chief branch general litigation this responds to your request for advice regarding the above subject this document is not to be cited as precedent issue s whether the federal_tax_lien of sec_6321 continues to attach to real_property purchased by a taxpayer in date a after a judgment against him in date b in which the contract of sale was rescinded conclusion the federal_tax_lien remained attached to the property even after rescission of a contract of sale of real_property purchased by the taxpayer facts the taxpayer and a third party entered into a contract to purchase real_property in date c from the sellers at a price of dollar_figureamount a as part of the contract the taxpayer agreed to either assume the existing trust deed that had a balance of dollar_figureamount b or january bulletin no refinance after a down payment of dollar_figureamount c the sellers conveyed legal_title to the taxpayer and a third party as joint_tenants the internal_revenue_service filed a notice_of_federal_tax_lien against the taxpayer in the county where the real_property was located on date d in the amount of dollar_figureamount d for date a the taxpayer never did assume the existing loan nor did he refinance he made monthly payments of dollar_figureamount e to the sellers on the existing deed_of_trust from september date a until early date e since the sellers of the property were primarily liable on the loan they made a total of payments plus late fees totaling dollar_figureamount f after the taxpayer defaulted the sellers sued the taxpayer in state court on date f for breach of contract and rescission on date g the sellers obtained a default judgment the taxpayer was declared in breach and the court ordered the contract rescinded the court awarded the sellers dollar_figureamount f in compensatory_damages for the loan payments they made as well as attorney’s fees and costs of dollar_figureamount g the taxpayer refused to cooperate therefore the court appointed an elisor who executed a deed and conveyed the property back to the sellers on date h the sellers are now reselling the property for dollar_figureamount h and question the service’s demand in the amount of dollar_figureamount i which is the current amount of the taxpayer’s tax_liability for date a including interest and penalties law and analysis sec_6321 provides that a lien for unpaid taxes attaches to all property and rights to property of the taxpayer the federal_tax_lien in this case arose in date j and a federal_tax_lien was recorded in date k while the taxpayer was the owner of the property the federal_tax_lien continues until satisfied or unenforceable due to lapse of time sec_6322 treas reg a authorizes the service to seize property subject_to a federal_tax_lien which has been sold or otherwise transferred by the taxpayer the lien therefore attached to the property and continued to attach regardless of any conveyance to a third party or a reconveyance back to the original_seller i t is of the very nature and essence of a lien that no matter into whose hands the property goes it passes cum onere ‘ 357_us_51 in addition the federal_tax_lien is not limited to the value of the property at the time of the sale to a third party but may share in any appreciation of the property han v united_states 944_f2d_526 9th cir in this case the property subject_to the federal_tax_lien was transferred back to the sellers after a judgment in which the court held that the contract of sale was rescinded the federal_tax_lien remained attached to the property at the time it was transferred the joint tenant died on date i and the federal_tax_lien attached to the entire property at that time january bulletin no back to the sellers and had priority over the sellers’ interest the government has the right to seize the property sell it and compensate the sellers for the value of their interest 898_f2d_493 6th cir government not limited to amount of taxpayer’s down payment on installment real_estate contract who immediately transferred it to a third party alternatively the government could accept the amount due on the liability from the sellers and release the lien the only way the sellers could defeat a federal_tax_lien filed at least thirty days prior to the sale would be to notify the government at least days prior to the sale pursuant to sec_7425 otherwise the sale is made subject_to and without disturbing such lien the government was not notified about the sale sanborn v ballanfonte p cal provides that upon rescission of an executory_contract in california the parties should be restored to their former positions in this case as a matter of state law the sellers should refund to the taxpayer his down payment and any mortgage payments made on the property while it could be concluded from an analysis of sanborn that the united_states has a lien on the subject real_property after the rescission because the taxpayer has an equitable interest in it at that time this would be an inaccurate analysis even if a taxpayer has relinquished all rights to the property by a valid sale or transfer the federal_tax_lien would still attach 88_f3d_229 3d cir taxpayer transferred to wife who later transferred to a third party federal_tax_lien remained attached with respect to his one- half interest nor would it be accurate to limit the value of the federal_tax_lien to the down payment and mortgage payments made f ixing the value of the lien at the time the taxpayer transfers the property certainly ‘affects the lien ’ and therefore bess prohibits it id pincite we recommend advising the sellers’ legal_representative that if the sellers choose not to satisfy the lien the united_states will either seize and sell the property or file suit to reduce the tax claim to judgment and sell the property after the court awards judgment rra sec_3401 - collection_due_process issues date cc el gl br1 gl-704952-99 uilc memorandum for north central district_counsel from alan c levine chief branch general litigation january subject request for advice rra sec_3401 - collection_due_process issues - supplemental request bulletin no this advice is in response to your memorandum concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent issues after receiving a letter final notice_of_intent_to_levy and notice of your right to a hearing can the taxpayer waive his right to a collection_due_process cdp hearing before the 30-day period has run after waiving his right to a cdp hearing can the taxpayer change his mind and request a cdp hearing before the 30-day period has run january conclusions bulletin no after receiving a letter final notice_of_intent_to_levy and notice of your right to a hearing the taxpayer can waive his right to a cdp hearing before the 30-day period has run after waiving his right to a cdp hearing we would generally not expect the taxpayer to change his mind and request a cdp hearing before the 30-day period has run theoretically however the taxpayer could make such request for example to raise collection alternatives with respect to the seizure of additional property however any property seized pursuant to his waiver would not have to be returned facts the rra collection coordinator for the north central district requested in a memorandum dated date advice from your office regarding a number of day to day collection issues you have prepared a memorandum containing proposed responses to the issues and you have requested our office to pre-review these responses we agree with all of your proposed responses except for response six question six in the collection coordinator’s memorandum reads as follows a after we have sent letter can the taxpayer waive his rights to a cdp hearing before the 30-day period has run if so in what manner or form note we have taxpayers who would find it advantageous for the irs to levy prior to third party actions b if the taxpayer waives his rights before days have run can he then change his mind and request a cdp hearing before days have run your proposed response to question is as follows a we are unaware of any provision in sec_6320 or sec_6330 which allows the taxpayer to affirmatively waive their right to a cdp hearing prior to the expiration of the 30-day period b see response to question no 6a law and analysis while sec_6320 and sec_6330 do not specificially permit a taxpayer to affirmatively waive a right to a cdp hearing before the 30-day period has run those sections do not prohibit taxpayers from making such waivers the temporary regulations promulgated under those sections permit waiver under certain circumstances accordingly we january bulletin no believe a waiver can be granted to a taxpayer on informal basis the internal_revenue_service service should not present the waiver option to the taxpayer unless the service believes that such a waiver may be in the best interests of the taxpayer if the taxpayer makes an unsolicited request for a waiver collection should then seek guidance from their local district_counsel our office has reviewed and approved waiver language that is to be used when a taxpayer wishes to waive his right to a cdp hearing when such cdp hearing has not previously been requested in writing the waiver language should provide that the taxpayer must have received and read the cdp_notice before signing the waiver the language should also provide that by signing the waiver the taxpayer understands that he has knowingly and voluntarily waived his rights to a cdp hearing and the 30-day waiting_period before levy once the taxpayer signs the waiver form we would not expect that the taxpayer would change his mind and request a cdp hearing however there may be situations in which the taxpayer changes his mind and requests a hearing after waiver within the day waiting_period for example the taxpayer may realize the seizure he has agreed to will not generate sufficient assets to fully pay his liability in such a case the taxpayer may desire a hearing concerning possible collection alternatives however we believe that if the levy has already occurred prior to his revocation of the waiver that the seizure itself is proper and the property would not have to be returned we are assuming in this situation that the taxpayer has not made an initial written request for a cdp hearing if the taxpayer has already made an initial written request for a cdp hearing then the taxpayer would have to submit a form withdrawal of request for collection_due_process_hearing to waive his right to a cdp hearing treas reg sec_301_6320-1t e q a-e7 ii 6330-1t e a q-e7 iii
